Citation Nr: 1741687	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-22 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to a rating in excess of 20 percent for the service-connected degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) prior to February 26, 2013.

3. Entitlement to a rating in excess of 40 percent for the service-connected degenerative arthritis of the lumbar spine with IVDS beginning on February 26, 2013.

4. Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity.

5. Entitlement to a compensable rating for the service-connected degenerative joint disease (DJD) of the right knee prior to February 26, 2013.

6. Entitlement to a rating in excess of 10 percent for the service-connected DJD of the right knee beginning on February 26, 2013.

7. Entitlement to a rating in excess of 30 percent for the service-connected major depressive disorder (MDD).

8. Entitlement to an effective date prior to September 9, 2011 for the award of service connection for peripheral neuropathy of the right lower extremity, associated with IVDS.

9. Entitlement to an effective date earlier than February 26, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from April 1988 to May 1990 with additional service in the Army Reserve.

These matters came before the Board of Veterans' Appeals (Board) on appeal from July 2009, January 2011, November 2011, August 2013 and March 2016 rating decisions issued by the RO. 

The Veteran is in receipt of a TDIU rating, effective February 26, 2013.

In July 2013, the RO granted an increased 40 percent rating for the Veteran's degenerative arthritis of the lumbar spine with IVDS effective from February 26, 2013. The RO also granted an increased 10 percent rating for the Veteran's connected DJD of the right knee effective from February 26, 2013. As higher schedular ratings for the degenerative arthritis of the lumbar spine with IVDS and DJD of the right knee are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in June 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to an effective date earlier than February 26, 2013, for the grant of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's preexisting left knee disability is not shown to have undergone a permanent increase in severity beyond natural progression by an injury sustained during a period of active service.

2. From September 23, 2008 to February 26, 2013, the service-connected degenerative arthritis of the lumbar spine with IVDS most nearly approximates forward flexion of 30 degrees with pain.

3. There is no evidence of ankylosis.

4. There is no evidence of incapacitating episodes of intervertebral disc syndrome for a duration of at least 4 weeks that requires physician prescribed bed rest.

5. The service-connected peripheral neuropathy of the right lower extremity most nearly approximates moderate incomplete paralysis of the sciatic nerve in his right lower extremity.

6. From February 26, 2010 to February 26, 2013, the service-connected right knee DJD is manifested by painful range of motion.  

7. The Veteran has full extension of the right knee and flexion at most limited to 110 degrees.

8. The symptoms of the Veteran's MDD were indicative of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

9. The Veteran has demonstrated evidence of a right lower extremity peripheral neuropathy since September 23, 2008, the date his claim for service connection for a lumbar spine disability was received.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2. The criteria for the assignment of a 40 percent rating for the service-connected degenerative arthritis of the lumbar spine with IVDS have been approximated for the period from September 23, 2008 to February 26, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).

3. The criteria for a rating in excess of 40 percent for the service-connected degenerative arthritis of the lumbar spine with IVDS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).

4. The criteria for the assignment of a 20 percent rating for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for the assignment of a 10 percent rating for the service-connected DJD of the right knee have been approximated for the period from February 26, 2010 to February 26, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5260 (2016).

6. The criteria for a rating in excess of 10 percent for the service-connected DJD of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5260 (2016).

7. The criteria for a rating in excess of 30 percent for MDD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2016). 

8. The criteria for an effective date of September 23, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111. 

The term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability. Determinations of whether a condition existed pre-service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof. 38 C.F.R. § 3.304(b)(1).  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306. 

In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

An October 1981 private treatment record documents that the Veteran had retropatellar chondritis of his left medial knee. The Veteran was unable to withstand the constant flexion and extension of his left knee.

The August 1987 Report of Medical History associated with the Veteran's enlistment examination for reserve service documents that the Veteran sustained trauma to his left knee for which he underwent meniscal tear repair surgery in 1981. The corresponding report of examination reflects that the Veteran had a scar on the medial aspect of his left knee secondary to surgery. It was recommended that the Veteran undergo x-ray examination of his left knee. 

A June 1988 service treatment record documents the Veteran's complaint of left knee pain of a one day duration. A June 1989 service treatment record reflects that the Veteran twisted his left knee and has experienced pain in the lateral aspect of the knee with occasional, increased sharp pain and feeling of the knee giving away. On examination the assessment was retropatellar pain syndrome (RPPS). A subsequent June 1989 service treatment record documents the Veteran's complaint of left knee injury. He complained of left knee pain that was radiating down in his lower leg. The assessment was tendosynovitis left calf muscle.

The March 1990 report of examination documents a 5 cm healing scar on the Veteran's left knee.

An April 2010 MRI report documents the Veteran's complaint of left knee pain. He reported that he fell and sustained new trauma to his left knee. He also documented a previous history of arthroscopic surgery of the left knee. MRI findings showed (1) abnormal appearance of the posterior horn of the medial meniscus most of which appeared to be post-surgical change with fluid signal intensity in the region of the meniscocapsular junction, both in the region of the posterior horn of the medial meniscus and along the medial border consistent with partial tearing of the meniscocapsular junction; (2) edema extending into the deep tissues along the deep surface of the medial collateral ligament which was otherwise intact; (3) cartilage thinning and irregularity of the weight-bearing cartilage of the medial femoral condyle; (4) soft tissue edema medially and posteriorly consistent with a Baker's cyst which had ruptured with fluid extending in the intramuscular tissues along the medial border of the gastrocnemius muscle medially; and, (5) partial subluxation of the medial meniscus associated with previous tear.

The September 2010 Report of VA fee-basis examination reflects the Veteran's report that he was diagnosed with retropatellar chondritis of the left knee that had existed since approximately 1990. The Veteran reported that he twisted his left knee on a training course. He complained of left knee weakness, stiffness, swelling, giving way and pain. On physical examination, the diagnosis was status post meniscus surgery of the left knee with residual scar and DJD of the left knee. 

The examiner noted that the Veteran was seen for complaints of left knee pain during service with diagnosis of RPPS of the left knee. Subsequent to service the Veteran complained of left knee pain (with diagnosis of internal derangement of the left knee). The examiner opined, in pertinet part, that the Veteran's left knee disability was as likely as not a continuation of active duty service complaints, explaining that the findings on examination were consistent with natural progression of the complaints he received treatment for during service.

The January 2011 VA examination addendum reflects the examiner's revised opinion that the Veteran's left knee disability was less likely than not aggravated due to service. The examiner explained that the Veteran's pre-military history was not previously provided. The examiner concluded that the Veteran's left knee disability was most likely due to his pre-military injuries (i.e., the current left knee disability represented the natural progression of the pre-service injury).  
 
Though the Veteran has current left knee disability, the preponderance of the evidence is against a finding of increase in severity of the left knee disability as result of injury sustained during a period of active service. Rather, the most probative evidence shows that the Veteran's pre-existing left knee disability was not aggravated during service but instead was just the natural progression of his pre-service left knee disability (See January 2011 VA examination addendum). 

The September 2010 report of VA fee-basis examination reflects the examiner's opinion suggest that the Veteran's left knee disability was as likely as not a continuation of active duty service complaints given that the findings on examination were consistent with natural progression of the complaints he received treatment for during service. To the extent this record represents evidence in favor of the claim the Board is affording them little probative value. 

In the January 2011 addendum, the examiner explained she was not provided the pre-military history of the Veteran's left knee disability when rendering the original opinion. However, the more probative opinion is the January 2011 addendum where the examiner opined, based on review of the pre-military medical records and service treatment records, that the Veteran's left knee disability was less likely than not aggravated due to service, explaining that the Veteran's left knee disability was most likely due to his pre-military injuries (i.e., the current left knee disability represented the natural progression of the pre-service injury). 

Additionally, there is no evidence of left knee degenerative arthritis (DJD) in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis or DJD) entity were not noted. Further, there is no demonstration of continuity of symptomatology or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his left knee disability to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to report that he had left knee complaints during his period of service. However, he is a lay person and is not competent to establish that his current left knee disability onset as a result of aggravation of a pre-existing left knee disorder during a period of service. The Veteran is not competent to offer opinion as to etiology of any current left knee disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a left knee disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 




Degenerative Arthritis of the Lumbar Spine with IVDS

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016). A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In September 2008, the Veteran filed his claim of service connection for a back (lumbar spine) disability. 

The May 2009 Report of VA fee-basis examination documents the Veteran's complaint of lumbar spine stiffness and numbness with radiation down the left leg. He complained of constant low back pain described as a burning, aching, sharp, sticking and cramping pain. He rated the severity of the pain an 8/10. Pain was elicited by physical activity and relieved by rest, medication (Robaxin and Percocet) and ice. He could function with pain with medication. He reported that his low back disability had not resulted in any incapacitation. He was an electrician and reported that his low back disability made it almost impossible to crawl, stoop or bend to perform the functions of his job. He stated that he experienced sharp pains occasionally that prevented him from walking. He was unable to engage in the activities he once was able to participate in.

On physical examination, the Veteran's posture was within normal limits but he walked with an antalgic gait, favoring the low back. There was no evidence of radiating pain on movement and muscle spasm was absent. No tenderness was noted and there was negative straight leg raising test on the right and left. There was no ankylosis of the lumbar spine. The Veteran's thoracolumbar range of motion was flexion to 40 degrees (with pain at 20 degrees); extension to 20 degrees (with pain at 10 degrees); left lateral flexion to 20 (with pain at 10 degrees) degrees; left rotation to 25 degrees (with pain at 20 degrees); right lateral flexion to 20 degrees, and right rotation to 25 degrees (with pain at 20 degrees). The Veteran had pain after repetitive use without any additional limitation of motion. Lumbar spine IVDS was documented. 

The September 2011 Report of VA fee-basis examination documents the Veteran's complaint of difficulty with prolonged walking due to his lumbar spine disability. He complained of stiffness, spasms, decreased motion, paresthesia and numbness. He also reported that he experienced weakness of the leg and foot. He complained of constant lower back, hip and foot pain with radiation down the left leg. He described the pain level as severe. The pain was exacerbated by physical activity and relieved by medication (hydrocodone and Oxycodone) and muscle relaxer. He could function with the pain on medication. Flare-ups of pain resulted in functional impairment described as left leg, hip and foot pain and limitation of motion (i.e., no bending, lifting or twisting). He was unable to undergo physical therapy because it was too painful and TENS unit provided no relief. Although medication provided relief, it caused drowsiness. He reported that his lumbar spine condition had not resulted in any incapacitation. His reported overall functional impairment was difficulty bending or stooping. The Veteran was an electrician and reported that back pain made performance of his occupational duties almost impossible. 

On physical examination, the Veteran's posture and gait were within normal limits. There was evidence of radiating pain on movement down the left leg and foot. Muscle spasm was absent by tenderness was noted. Spinal contour was preserved though there was tenderness. There was no guarding of movement or weakness. Muscle tone and musculature were normal. There was negative straight leg raising on the right but positive straight leg raising on the left. There was no ankylosis of the thoracolumbar spine. 

Thoracolumbar range of motion was flexion to 60 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left rotation to 30 degrees; right lateral flexion to 30 degrees; and, right rotation to 30 degrees. Pain was demonstrated at the endpoints in all planes of motion. The Veteran was able to perform repetitive use testing without any additional limitation of motion and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use. MRI of the lumbar spine showed disc bulging at T11-12 associated with stenosis and degenerative disc disease with disc extrusion at L4-5. X-ray findings showed degenerative arthritis.

The February 2013 Report of VA fee-basis examination documents the Veteran's complaint of worsening lumbar spine disability. He complained of pain with radiation down both legs and numbness in the right leg. He reported that he was able to perform fewer strenuous activities at home. He reported that medication (hydrocodone, methocarbamol and Tramadol) offered minimal relief. He reported that flare-ups of pain prevented him from bending, lifting or twisting. Walking caused pain. 

On physical examination, thoracolumbar range of motion was flexion to 30 degrees; extension to 25 degrees; left lateral flexion to 15 degrees; left lateral rotation to 15 degrees; right lateral flexion to 20 degrees; and, right lateral rotation to 5 degrees. Pain was demonstrated at the endpoints in all planes of motion. The Veteran was able to perform repetitive use testing without any additional limitation of motion. Joint function of the spine was limited by pain on movement, less movement than normal and disturbance of locomotion. The Veteran had localized tenderness to palpation of the left paralumbar spine and demonstrated guarding or muscle spasm resulting in abnormal gait. He had IVDS of the thoracolumbar spine but had not experienced any incapacitating episodes over the past 12 months due to his IVDS. Ankylosis of the thoracolumbar spine was not documented.

The August 2015 Back Conditions Disability Benefits Questionnaire documents the Veteran's complaint of worsening low back pain with radiation to his left leg down to his calf. He described the pain as severe low back pain. He reported that he was unable to perform yard work, drive long distances, hunt or fish, or walk more than a block due to his back pain. 

On physical examination, thoracolumbar range of motion was flexion to 20 degrees; extension to 10 degrees; left lateral flexion to 20 degrees; left lateral rotation to 20 degrees; right lateral flexion to 20 degrees; and, right lateral rotation to 20 degrees. Pain was exhibited in all planes of motion and there was evidence of pain with weight bearing. The Veteran was unable to perform repetitive use testing. Pain, weakness and fatigue limited functional ability. The Veteran demonstrated guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour. He had IVDS of the thoracolumbar spine with episodes of bed rest having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. There was no ankylosis of the thoracolumbar spine.

The law provides "that the final sentence of [38 C.F.R.]§ 4.59 create a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. The final sentence of 38 C.F.R. 
§ 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

In review of the May 2009 and September 2011 VA fee-basis examination reports, it is unclear whether the examiner tested the thoracolumbar spine disability for pain in both weight-bearing and non-weight-bearing conditions (in addition to the testing in both active and passive motion). The May 2009 and September 2011 VA fee-basis examinations are of limited probative value in the current appeal. 

However, the February 2013 Report of VA fee-basis examination reflects that the Veteran had flexion to 30 degrees. Additionally, there was objective evidence of painful motion, tenderness to palpation of the left paralumbar spine and demonstrated guarding or muscle spasm resulting in abnormal gait. 

In light of the findings of the February 2013 VA fee-basis examination (used to award the 40 percent rating) and the Veteran's consistent reports of painful motion with flares of pain resulting in functional impairment of the lumbar spine, the evidence is not suggestive that the back disorder worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 40 percent rating is assigned for the period of the appeal from September 23, 2008 to February 26, 2013.

There is no evidence of ankylosis and the Veteran is not shown to have experienced any incapacitating episodes of IVDS requiring physician prescribed bed rest lasting longer than 4 weeks over the past 12 months. Thus, higher ratings based on ankylosis and incapacitating episodes are not warranted at any time. The 40 percent rating is the maximum evaluation for limitation of motion of the thoracolumbar spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).

Peripheral Neuropathy of the Right Lower Extremity

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

The Veteran is assigned a 10 percent evaluation for the peripheral neuropathy of the right lower extremity under Diagnostic Code 8520. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The September 2011 Report of VA fee-basis examination documents that the Veteran's low back pain radiated to his left leg. Neurological examination showed sensory deficit of the bilateral upper anterior thighs, bilateral anterior mid-thighs and bilateral anterior lower thighs at L1, L2 and L3. At L4, sensory deficit of the bilateral lateral thighs, left lateral leg, left dorsal foot and left lateral foot was documented. Straight leg raising test on the right was negative. The examiner noted, in pertinent part that there was decreased sensation to both legs and found that the Veteran's lumbar spine disability affected the femoral and sciatic nerve on both sides of the body. 

The February 2013 Report of VA examination documents the Veteran's complaint of low back pain with radiation down both legs and numbness in the right leg. Reflex examination showed the Veteran had absent knee and ankle jerk on the right. Sensory examination showed the Veteran had decreased sensation to light touch in the lower leg/ankle and foot/toes on the right (L4/L5/S1). Straight leg raising test on the right was positive. The Veteran had radiculopathy with moderate intermittent pain and moderate numbness in the right lower extremity. The examiner indicated that the involved nerve of the radiculopathy was the sciatic nerve. The examiner concluded that the right lower extremity radiculopathy of the sciatic nerve was productive of a moderate degree of severity.

The August 2015 Back Conditions Disability Benefits Questionnaire documents the Veteran's complaint of worsening low back pain with radiation to his left leg down to his calf. Reflex and sensory examinations were normal on the right. Straight leg raising test was positive on the right. The Veteran had radiculopathy with mild constant pain, intermittent pain, paresthesias/dysesthesias and numbness in the right lower extremity. The examiner indicated that the involved nerve of the radiculopathy was the sciatic nerve and concluded that the right lower extremity radiculopathy of the sciatic nerve was productive of a mild degree of severity.

The September 2011 VA examination reflects that the Veteran's peripheral neuropathy of the right lower extremity was manifested by decreased sensation in the upper anterior thigh, anterior mid-thigh, anterior lower thigh and lateral thigh ( L1, L2, L3 and L4 distribution). The criteria allows for, at most, the moderate rating when involvement is wholly sensory. 

In the February 2013 VA examination, the Veteran had radiculopathy with moderate intermittent pain and moderate numbness in the right lower extremity. Reflex examination showed the Veteran had absent knee and ankle jerk on the right; sensory examination showed the Veteran had decreased sensation to light touch in the lower leg/ankle and foot/toes on the right (L4/L5/S1); and, straight leg raising test on the right was positive. The examiner explicitly determined that the sciatic nerve disability on the right was productive of a moderate degree of severity. 

The August 2015 Disability Benefits Questionnaire documents that straight leg raising test continues to be positive on the right. The Veteran's peripheral neuropathy of the right lower extremity was manifested by constant pain, intermittent pain, paresthesias/dysesthesias and numbness. Though the examiner concluded that the right lower extremity radiculopathy of the sciatic nerve was productive of a mild degree of severity, the Veteran's symptoms and manifestations have been consistent and were previously described as moderate.

When viewed in a light most favorable to the Veteran, the evidence supports the assignment of a 20 percent rating for the peripheral neuropathy of the right lower extremity.

DJD, Right Knee

The ratings for the Veteran's right and left knee pain disabilities have been assigned pursuant to diagnostic code (DC) 5010-5260. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). DC 5010 contemplates arthritis due to trauma and is rated on the basis of limitation of motion of the specific joint.

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

Separate evaluations may also be assigned for subluxation (See 38 C.F.R. § 4.71a, DC 5257).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In February 2010, the Veteran filed his claim for service connection for a right knee disability. 

The September 2010 Report of VA fee-basis examination reflects the Veteran's complaint of right knee weakness, stiffness, swelling, tenderness and pain. He reported that he experienced these symptoms once per day, each time lasting for 24 hours. He rated the severity of his knee pain 8/10. Right knee pain was precipitated by physical activity and alleviated by medication (Hydrocodone/Tramadol). During flares of pain, he experienced limitation of motion of the right knee joint in the form of trouble walking (could not walk without pain and stiffness), kneeling or standing. He reported that the overall functional impairment was that his right knee disability hindered his ability to perform tasks associated with his occupation (electrician) such as climbing ladders, crawling or kneeling.

Objectively, the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. Crepitus was demonstrated. There was no genu recurvatum, locking pain or ankylosis. The Veteran had full range of motion of the right knee without any additional loss of motion on repetitive use. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Medial/lateral collateral ligaments; anterior/posterior cruciate ligaments; and medial/lateral meniscus stability tests all were within normal limits on the right knee. X-ray findings showed degenerative arthritic changes. 

The February 2013 report of VA fee-basis examination reflects the Veteran's complaint that he was unable to bend, kneel or do any heavy lifting due to his (right) knee pain. He reported that Hydrocodone and ice helped to manage his knee pain and provided some relief. 

Objectively, he had full extension (with objective evidence of painful motion beginning at 30 degrees) and flexion of the right knee to 110 degrees (with objective evidence of painful motion beginning at 60 degrees). The Veteran was able to perform repetitive use testing with no additional limitation of motion of the right knee. The functional impairment of the right knee was less movement than normal, pain on movement and disturbance of locomotion. The Veteran exhibited tenderness or pain to palpation for the joint line or soft tissues of the right knee. Muscle strength and joint stability tests were all normal. The Veteran had no symptoms of a meniscal condition. 

As noted, the law provides "that the final sentence of [38 C.F.R.]§ 4.59 create a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59 which provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."). 

In review of the September 2010 VA fee-basis examination reports, it is unclear whether the examiner tested the right knee disability for pain in both weight-bearing and non-weight-bearing conditions (in addition to the testing in both active and passive motion). The September 2010 VA fee-basis examination is of limited probative value in the current appeal. 

However, the February 2013 Report of VA fee-basis examination reflects that the Veteran had degenerative arthritis and some limitation of flexion (limited to 110 degrees). Additionally, there was objective evidence of tenderness or pain to palpation for the joint line or soft tissues of the right knee. 

In light of the February 2013 VA fee-basis examination (used to award the 10 percent rating) and the Veteran's consistent reports of painful motion resulting in functional impairment of the right knee, the evidence is not suggestive that the right knee disability worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 10 percent rating is assigned for the period of the appeal from February 26, 2010 to February 26, 2013.

There is no evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees. Rather, the evidence at most shows that the Veteran's flexion of the right knee was limited to 110 degrees. As the Veteran had full extension at all times, a separate rating for limitation of extension is not warranted. Further, the Veteran had no instability of the right knee. Thus, higher (or separate) ratings under Diagnostic Code 5257 are not warranted. Ankylosis or impairment of the tibia and fibula are not demonstrated; thus, ratings in excess of 10 percent under Diagnostic Codes 5256, and 5262 are not warranted. 

Further, in the February 2013 report of VA examination, the examiner found there was no increased loss of function in the right knee on repetitive use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, though it was not specified whether the range of motion studies for the right knee disability was done under both passive and active motion as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016), the February 2013, documenting pain in the right knee, specifically determined there was no increased loss of function of the right knee. Thus, there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances. The preponderance of the evidence is against a rating in excess of 10 percent and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

MDD

The rating of the Veteran's MDD has been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The March 2013 Report of VA fee-basis examination reflects a diagnosis of mild, recurrent MDD. The examiner indicated that the MDD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The Veteran was divorced (twice) and had two adult children and six grandchildren and spoke with his children and grandchildren every day. He had a good relationship with his family.

On a typical day, he slept four to five hours, waking up approximately a half dozen times per night. During the day he watches television, reads the paper and cleans up around the house. He used to enjoy fishing but had not been in several years. He owned two boats but they had not been in the water since he got hurt on the job (electrocuted on the job in June 2011). He was able to perform his own hygiene and personal chores. He had future plans to sell his home and move closer to one of his children.

He denied any current suicidal ideation, rated his current level of depression 4-5/10 and rated his current level of anxiety 4/10. Symptoms of his MDD included depressed mood and disturbances of motivation and mood. The examiner indicated that the Veteran did not pose any threat of danger or injury to himself or others. 

The March 2016 Report of VA examination confirms a diagnosis of mild, recurrent MDD. The examiner indicated that the symptoms of the Veteran's MDD were not severe enough either to interfere with occupation and social functioning or to require continuous medication.

The Veteran reported that he was divorced with two adult children and 7 grandchildren. He described his relationship with both his children as "good," noting that they have daily contact. The Veteran had not had contact with his sister in over 20 years (since the death of his mother). He reported that he had "some" friends and described close friendships with at least four friends. He denied significant difficulty getting along appropriately with peers and regularly engaged in social activities with his small group of friends. He stated that he enjoyed hunting, fishing and fixing things and reported that he tried to "keep busy." He had not worked since being electrocuted on the job in June 2011.

He denied any history of suicide attempts or violence/assaultiveness (since March 2013). He also denied any issues with alcohol use or substance use (since March 2013). Symptoms of his MDD included depressed mood, chronic sleep impairment and disturbances of motivation and mood.

He was cooperative but considered to be a poor historian, given his repeated vague responses and difficulty recalling approximate time-frames of onset of symptoms. He had a restricted affect but no obvious impairment in thought process, thought content or communication. He denied current suicidal or homicidal ideation, plan or intent.

The examiner concluded that the Veteran's self-report was indicative of mild impairment in social functioning secondary to his depressive symptoms. His self-report was not indicative of significant occupational functioning impairment secondary to his mental disorder. When he was employed, the Veteran endorsed a loss of pleasure in work but denied that this loss resulted in decreased reliability or productivity. The examiner remarked that there was no evidence to suggest that the Veteran had or has intermittent periods of inability to perform occupational tasks secondary to his mental disorder. The examiner concluded that the Veteran's absence from mental health treatment since 2013 and lack of medication, without an increase in severity of symptomatology or functional impairment, additionally suggests that the current severity and breadth of his symptomatology does not require continuous medication and/or psychotherapeutic services.

The Veteran's MDD has been productive of symptomatology of a mild nature, i.e., he exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, and is adequately contemplated by the assigned 30 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9434 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 50 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's MDD caused occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, particularly given the fact that the Veteran has not demonstrated moderate impairment even though he did exhibit a few (disturbances of motivation and mood) of the symptoms listed in the exemplar criteria for a 50 percent rating. Though he was divorced at the time of examination, he had good relationships with his two adult children and grandchildren and had "some" friends (and described close friendships with at least four friends). 

There was no flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and, difficulty in establishing and maintaining effective work and social relationships. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 50 percent rating is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






Effective Date

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Veteran's original claim for compensation for a low back disability was received on September 23, 2008. In the July 2009 rating decision, the RO granted service connection for the lumbar spine disability and assigned a 20 percent rating effective from September 23, 2008. The RO also granted service connection for a left lower extremity sciatic nerve disability associated with his lumbar spine disability and assigned a 10 percent rating, effective from September 23, 2008. The Veteran appealed the assigned rating for his lumbar spine disability and the claim has remained on appeal since that time. 

In his June 2012 Notice of Disagreement (NOD), the Veteran asserts that he has experienced the radiating pain in his right lower extremity since filing his claim for service connection for his lumbar spine disability and states, the assigned rating for the peripheral neuropathy of the right lower extremity should be the same as when service connection was established for the lumbar spine disability (September 23, 2008). 

A November 2007 private treatment record documents back pain with right radiculitis. The assessment was lumbar pain/radiculitis. A February 2009 private treatment record documents the Veteran's complaint of low back pain with radiation down the legs bilaterally. He complained, subjectively, of sharp, shooting, achy, excruciating low back pain that radiated into the buttocks, right posterior thigh, left posterior thigh, left knee, left calf area, left foot and right knee. On examination deep tendon reflex examination showed hypoactivity in the Achilles and patellar on the right side. Sensory examination to light touch was normal. 

A March 2009 MRI report of the lumbar spine documented a history of severe low back pain with lumbar radiculopathy to both lower extremities. The September 2011 Report of VA fee-basis examination reflects that the Veteran experienced decreased sensation to both legs and found that the Veteran's lumbar spine disability affected the femoral and sciatic nerve on both sides of the body. 

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine directs that any associated objective neurologic abnormality is to be separately evaluated under the appropriate diagnostic code. 

Here, the Veteran's claim for a lumbar spine disability has been pending since date of filing (September 23, 2008). During that time the Veteran has demonstrated a history of peripheral neuropathy of the right lower extremity associated with his lumbar spine disability. Accordingly, an effective date of September 23, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity (associated with his lumbar spine disability) is warranted. To that extent, the appeal is granted.


ORDER

Service connection for a left knee disability is denied.

A rating of 40 percent for degenerative arthritis of the lumbar spine with IVDS for the period from September 23, 2008 to February 26, 2013 is granted.

A rating in excess of 40 percent for degenerative arthritis of the lumbar spine with IVDS is denied.

A rating of 20 percent for peripheral neuropathy of the right lower extremity is granted.

A rating of 10 percent for DJD of the right knee for the period from February 26, 2010 to February 26, 2013 is granted.

A rating in excess of 10 percent for DJD of the right knee is denied.

A rating in excess of 30 percent for MDD is denied.

An effective date of September 23, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity is granted.


REMAND

In August 2016, the Veteran submitted a NOD with the March 2016 rating decision that assigned a TDIU rating effective February 26, 2013. The RO has not issued a statement of the case (SOC) and a remand is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than February 26, 2013, for the grant of a TDIU rating. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


